Citation Nr: 0801336	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  04-38 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for a right foot disability.

2.  Entitlement to an initial disability rating in excess of 
10 percent for a left foot disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and son



ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to December 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2004 and June 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.  The February 2004 rating 
decision awarded service connection for a bilateral foot 
disability and evaluated it as 10 percent disabling.  In June 
2004, the RO held that separate 10 percent evaluations were 
warranted for each foot.

In May 2005, the veteran testified before the Board in 
Washington D.C.  In July 2005, the Board remanded the matter 
for additional procedural development.  In October 2006, the 
Board remanded the matter for additional evidentiary 
development.


FINDINGS OF FACT

1.  Prior to May 7, 2007, the veteran's right foot disability 
was characterized by pain and tenderness.  Her right foot 
disability did not result in any limitation of motion and was 
not objectively shown to be productive of a moderately severe 
foot injury.

2.  Prior to May 7, 2007, the veteran's left foot disability 
was characterized by pain and tenderness.  Her right foot 
disability did not result in any limitation of motion and was 
not objectively shown to be productive of a moderately severe 
foot injury.

3.  As of May 7, 2007, the veteran's right foot disability is 
characterized by pain, tenderness, and marked limitation of 
motion of the ankle.

4.  As of May 7, 2007, the veteran's left foot disability is 
characterized by pain, tenderness, and marked limitation of 
motion of the ankle.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent, prior to May 7, 2007, for a right foot disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5284 (2007).

2.  The criteria for an initial rating in excess of 10 
percent, prior to May 7, 2007, for a left foot disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5284 (2007).

3.  The criteria for a rating of 20 percent, as of May 7, 
2007, for a right foot disability have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, 
Diagnostic Code 5284 (2007).

4.  The criteria for a rating of 20 percent, as of May 7, 
2007, for a left foot disability have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, 
Diagnostic Code 5284 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by August 2003, July 2005, October 2006, and 
March 2007 letters, with respect to the initial claim of 
entitlement to service connection and the subsequent claims 
of entitlement to increased disability ratings. 

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the July 2005, October 2006, and March 2007 letters.  As 
such, the veteran was aware and effectively notified of 
information and evidence needed to substantiate and complete 
his claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claims 
of entitlement to a disability rating in excess of 10 
percent, prior to May 7, 2007, and in excess of 20 percent 
thereafter for right and left foot disabilities, any 
potentially contested issue regarding a downstream element is 
rendered moot.  Again, the veteran is not prejudiced by the 
Board's consideration of the pending issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in August 2003, prior to 
the adjudication of the initial claim of entitlement to 
service connection in February 2004.  The record also 
contains a December 2005 supplemental statement of the case 
following the July 2005 letter, as well as a September 2007 
supplemental statement of the case following the October 2006 
and March 2007 letters, with respect to the subsequent claims 
of entitlement to increased disability ratings.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (holding that a 
timing error can be cured when VA employs proper subsequent 
process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the July 2005, October 2006, and March 2007 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, private treatment records from Family 
Health Care Center of Fairfax, and VA examination reports 
dated in September 2003, and May 2007.  Notably, the veteran 
has not identified any further outstanding and relevant 
evidence in response to the July 2004 VCAA letter.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

More recently, however, the United States Court of Appeals 
for Veteran Claims determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Moreover, staged ratings are appropriate in any increased-
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, No. 
05-2424 (Vet. App. Nov. 19, 2007).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2007).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Service connection is in effect for right and left foot 
disabilities.  Each of the veteran's foot disabilities has 
been rated as 10 percent disabling pursuant to the criteria 
set forth at 38 C.F.R. § 4.71a, Diagnostic Code 5284, 
pertaining to other foot injuries.  Diagnostic Code 5284 
allows for assignment of a 10 percent rating for moderate 
foot injuries, a 20 percent rating for moderately severe foot 
injuries, and a 30 percent rating for severe foot injuries.  
It is important to point out that a 40 percent rating is 
assigned when there is an actual loss of use of the foot.

Ankle disabilities may also be rated based on limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271, allows for 
the assignment of a 10 percent rating when there is evidence 
of moderate limitation in ankle motion and a 20 percent 
rating when the evidence shows a severe limitation in ankle 
motion.  Higher ratings may be assigned under Diagnostic Code 
5270 if there is evidence of ankylosis, which is the freezing 
of a joint in a certain position.

In September 2003, the veteran was afforded a VA examination.  
The veteran presented with complaints of pain on walking, 
running, or prolonged standing.  She was unable to walk or 
stand for more than 10 minutes.  She wore orthotics to 
control, not eliminate her foot pain.  She ambulated with a 
limp.  She did not experience flare-ups of pain.  Physical 
examination of both feet revealed a forefoot adductus.  The 
veteran had normal range of motion in both feet.  There was 
pain on palpation along the course of the plantar fascia.  
There was no pain or paresthesisas consistent with tarsal 
tunnel syndrome.  

Private treatment records indicated complaints of bilateral 
foot pain, worse in the right than the left foot, in February 
2004.  There was objective evidence of tenderness to 
palpation over the entire plantar surface and a slight 
decrease in dorsiflexion, bilaterally.  Gait was unremarkable 
and she had full muscle strength in the ankle and plantar 
intrinsic muscles.  Tinel's sign was negative.  Mild 
bilateral pes planus was noted.  The veteran was diagnosed as 
having bilateral foot pain.  In May 2005, she presented with 
complaints of pain in the arches of both feet.  Pedal pulses, 
skin texture, skin temperature, and skin color were negative.  
There was no pain on palpation.  Tinel's sign was negative.  
There was overpronation in her stance and pes planus was 
noted, bilaterally.  The veteran's orthotics were adjusted.  

In May 2007, the veteran was afforded an additional VA 
examination.  The veteran had not missed a day of work due to 
her foot pain; however, she was unable to stand or walk 
without pain.  She wore orthotics to control, not eliminate 
her pain.  She did not experience any flare-ups because her 
feet were painful every day.  She ambulated without a limp.  
She did not use any assistive devices to ambulate.  
Examinations of both feet were equal.  Physical examination 
revealed forefoot adductus.  Ankle range of motion was 
limited; dorsiflexion was to 0 degrees and plantar flexion 
was to 40 degrees.  There was no pain on either range of 
motion.  The veteran had normal subtalar motion; however, 
neutral position was in varus, which resulted in compensatory 
pronation on weight bearing.   There was pain on palpation at 
the talar novicular joint.  First metatarsal joint range of 
motion was normal.  There was pain at the insertion and along 
the course of the plantar fascia.  Midtarsal joint motion was 
normal and without pain.   Tinel's sign was negative. There 
was no paresthesias or edema.  There were on symptoms 
consistent with tarsal tunnel syndrome.  Motor strength, 
muscle tone, muscle bulk, and muscle strength were normal in 
both lower extremities.  Muscle strength was normal.  The 
examiner indicated that the veteran's pes planus could cause 
a decrease in shock absorption and could yield an increase in 
weakness and fatigue.  

In light of the May 2007 VA examination results, the Board 
finds that the veteran's foot disabilities warrant 20 percent 
disability ratings for marked limitation of motion of the 
ankles under Diagnostic Code 5271, effective May 8, 2007.  
Upon VA examination, dated in May 2007,  limitation of motion 
was noted in the ankles.  The normal range of ankle motion 
for compensation purposes is from 0 to 20 degrees 
dorsiflexion and from 0 to 45 degrees plantar flexion.  38 
C.F.R. § 4.71, Plate II.  Upon range of motion testing, in 
May 2007, dorsiflexion was to 0 degrees and plantar flexion 
to 40 degrees.  Additionally, the examiner opined that the 
veteran's pes planus could result in decreased shock 
absorption and an increase in weakness and fatigue.  The 
Board finds this evidence, is indicative of marked limitation 
of motion, such as to warrant a 20 percent evaluation for 
each foot, effective May 7, 2007.  There is no basis for an 
evaluation in excess of 20 percent based on limitation of 
motion due to any functional loss, as 20 percent is the 
maximum schedular evaluation for limitation of motion of both 
ankles.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  A 
higher evaluation is also not warranted, pursuant to 
Diagnostic Code 5270, for ankylosis of the ankle, as the 
objective evidence of record fails show that either of the 
veteran's ankles is ankylosed.  As to a higher rating under 
Diagnostic Code 5284, the Board does not find that the 
veteran's symptomatology rises to a severe level, such that a 
higher evaluation is warranted.  Aside from the limitation of 
motion of ankle, the veteran's right and left foot 
disabilities are solely characterized by subjective 
complaints of pain and tenderness.  Accordingly, the 
veteran's right and left foot disabilities warrant disability 
ratings of 20 percent, but no higher, effective May 7, 2007.

Prior to May 8, 2007, the veteran's foot disabilities were 
solely characterized by subjective complaints of pain and 
tenderness and were appropriately compensated for by the 10 
percent ratings assigned under Diagnostic Code 5284 for other 
foot injuries.  Diagnostic Code 5271 was not applicable 
because there was no objective evidence of limitation of 
motion of the ankle.  Accordingly, an initial disability 
rating in excess of 10 percent, prior to May 7, 2007, was not 
warranted for either of the veteran's service-connected foot 
disabilities.

In conclusion, entitlement to initial ratings in excess of 10 
percent for the veteran's right and left foot disabilities is 
denied, prior to May 7, 2007.  Effective May 7, 2007, the 
veteran's right and left foot disabilities each warrant a 20 
percent evaluation.

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), but notes that the evidence does not suggest, 
nor does the veteran allege, that the regular schedular 
criteria are inadequate to evaluate his foot disabilities.  
There is no indication that his right and left foot 
disabilities, in and of themselves, are productive of marked 
interference with employment, necessitate frequent 
hospitalization, or that the manifestations associated with 
these disabilities are unusual or exceptional.  Thus, 
referral for consideration of extraschedular rating is not 
warranted.


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for a right foot disability is denied.

Entitlement to an initial disability rating in excess of 10 
percent for a left foot disability is denied.

Entitlement to a disability rating of 20 percent, effective 
May 7, 2007, for a right foot disability is granted.

Entitlement to a disability rating of 20 percent, effective 
May 7, 2007, for a left foot disability is granted.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


